 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RHESHAD MIDDLETON on behalf of himself and:
all others similarly situated,

 

Plaintiff,

ORDER
19 Civ. 9830 (GBD)

-against-
THE PICKLE GUYS, INC.; DILLERS, INC.;
ALAN KAUFMAN; MICHAEL CHU also known
as MIKE CHU; WILLIAM SOO also known as
WILLIAM SUE,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The parties report that this case has settled. Plaintiff shall move for approval of the
settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), no
later than March 30, 2020. All conferences previously scheduled are adjourned sine die.

The order directing the Clerk of Court to close the above-captioned action, (ECF No. 17),

is hereby vacated.

Dated: February 27, 2020
New York, New York

SO ORDERED.

CTS b. . Doniak

GHORGEB EJB. DANIELS
GYOR oP. District Judge

 

 
